The present application is being examined under the pre-AIA  first to invent provisions. 
DETAILED ACTION
1. 	The Office acknowledges the receipt of Applicant’s Request for Continued Examination filed April 15, 2022. Claims 1, 3, 4, 7-14, 16, 18, 19, 21-23 and 25-27 are pending. Claims 21-23, 25 and 26 are withdrawn from examination. Claims 1, 3, 4, 7-14, 16, 18, 19 and 27 are examined in the instant application. The earliest priority benefit for SEQ ID Nos. 1-5 and 7-13 is February 16, 2017. The earliest priority benefit for SEQ ID NO: 43 is February 16, 2018.
All previous rejections not set forth below have been withdrawn.  
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.   
Claim Rejections - 35 USC § 112(d)
2. 	The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

3. 	Claim 27 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends. 
SEQ ID NO:42 in claim 27 does not further limit claim 1 because none of the SEQ ID Nos. listed in claim 1 contains SEQ ID NO:42. It is understood by the Office that claim 27 is directed to SEQ ID Nos. 2-4 and 43, because only these sequences contain SEQ ID NO:41. 
Applicant may cancel the claim, amend the claim to place the claim in proper dependent form, rewrite the claim in independent form, or present a sufficient showing that the dependent claim complies with the statutory requirements. 
Claim Rejections - 35 USC § 112(b)
4. 	Claims 1, 3, 4, 7-14, 16, 18, 19 and 27 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	In claims 1 and 7, it is unclear whether “an arogenate dehydrogenase (ADH) polypeptide or a functional fragment thereof” refers to the polypeptides in (a) and the functional fragment in (b), respectively, or “functional fragment thereof” refers to the sequences in both (a) and (b). For examination purpose, the Office interprets that Applicant intends for “functional fragment thereof” to refer to the sequences in both (a) and (b).
	In claims 1 and 7, it is unclear what percent of ADH activity is maintained by the functional fragments in the presence of 10µM tyrosine, because the claims only recite the ADH activity of the full-length polypeptides. The sentence bridging pages 12-13 states “As used herein, a “functional fragment” of an ADH polypeptide is a fragment of, for example, one of the polypeptides of SEQ ID NOS: 1-20 that retains at least 20%, 40%, 60%, 80%, or 100% of the arogenate dehydrogenase activity of the full-length ADH polypeptide.” However, it is unclear what percent of ADH activity the functional fragment maintains in the presence of 10µM tyrosine. Thus, the metes and bounds of “functional fragments” cannot be determined.
	In claims 1b) and 7b), it is unclear whether “a functional fragment of SEQ ID NO:43” is defined as comprising a truncation within amino acids 1-53 of SEQ ID NO:43 only, or that a functional fragment of SEQ ID NO:43 additionally comprises a truncation within amino acids 1-53 of SEQ ID NO:43. For examination purpose, the Office interprets the claim to mean a functional fragment of SEQ ID NO:43 additionally comprises a truncation within amino acids 1-53 of SEQ ID NO:43. Further, it is unclear what activity or lack of activity is desired with regard to the truncation within amino acids 1-53 of SEQ ID NO:43. The specification discloses amino acids 1-53 of SEQ ID NO:43 is the N-terminal plastid transit peptide, however, it is unclear whether the function of the transit peptide is intended to be retained or eliminated with said truncation in the functional fragment.
	Correction and/or clarification is required.
Claim Rejections - 35 USC § 112(a)
5. 	Claims 1, 3, 4, 7-14, 16, 18, 19 and 27 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
	The recitation of functional fragments with regard to SEQ ID Nos. 1-5, 7-13 and 43 lack adequate written description for the following reasons. The specification states that a “functional fragment” of an ADH polypeptide retains at least 20%, 40%, 60%, 80%, or 100% of the arogenate dehydrogenase activity of the full-length ADH polypeptide (pp. 12-13). The specification does not disclose the size of the claimed fragments. The specification does not disclose what level of ADH activity the fragments retain in the presence of 10µM tyrosine. A fragment encompasses a sequence of two amino acids to the full-length sequence minus one amino acid. Applicant has no working example of a representative number of fragments that has at least 20% of the ADH activity of its full-length counterpart. While one skilled in the art can theoretically generate a population of fragments of all sizes from different regions of these SEQ ID Nos., one skilled in the art cannot predict which sequences within said population would have the claimed functionality. One skilled in the art cannot predictably determine the claimed functional fragments from the disclosure of the full-length sequences. Applicant states the N-terminal plastid transit peptide region is not required for ADH activity, however, the claims are not limited to these SEQ ID Nos. minus their N-terminal plastid transit peptide. Accordingly, the claimed functional fragments are not adequately described.
	With regard to a functional fragment of SEQ ID NO:43 comprising a truncation within amino acids 1-53 of SEQ ID NO:43, it is unpredictable what size fragment from which region of SEQ ID NO:43 in combination with what size and region of truncation within amino acids 1-53 of SEQ ID NO:43 would retain what level of ADH activity in the presence of 10µM tyrosine. There is no guidance with regard to the structure or size of the claimed fragment. The specification discloses truncation of the entire N terminal plastid transit peptide having amino acids 1-53 of SEQ ID NO:43, however, it is unclear how a truncation of a different size or region would affect the activity of the functional fragment of SEQ ID NO:43. It is unclear whether the functional activity of the N-terminal plastid transit peptide is intended to be retained after said truncation. Accordingly, a functional fragment of SEQ ID NO:43 comprising a truncation of any size anywhere within amino acids 1-53 of SEQ ID NO:43 is not adequately described. 
Additionally, the claims encompass full-length protein sequences. However, SEQ ID Nos. 8, 9 and 11 do not appear to encode a full length protein because they do not have a methionine at position 1, which is the encoded amino acid of an initiation codon. One skilled in the art cannot predict the structure of the complete protein from a partial protein sequence. Applicant states that SEQ ID Nos. 8 and 9 have ADH activity, however, the claims encompass full-length proteins and encompass regions that are not disclosed, and the structures of the missing regions cannot be predicted from Applicant’s disclosure. Thus, Applicant is not in possession of the complete protein sequences comprising SEQ ID Nos. 8, 9 and 11. Moreover, the specification states that ADH polypeptides lacking the N-terminal plastid peptide are functional, however, it is unclear that SEQ ID Nos. 8, 9 and 11 are merely missing the N-terminal plastid peptide, and are full-length protein sequences otherwise. Thus, ADH protein sequences comprising SEQ ID Nos. 8, 9 or 11 are not adequately described.
To the extent Applicant traversals apply to the above rejections, Applicant traverses that fragments of ADH polypeptides lacking the entire N-terminal plastid peptide (i.e., SEQ ID Nos. 8 and 9) are functional and maintain at least 50% of their ADH activity in the presence of 10µM tyrosine (Fig. 12). Applicant states that “a functional fragment thereof” refers to SEQ ID Nos. 8, 9 and 11. Applicant further argues that one skilled in the art would understand that SEQ ID Nos. 8, 9 and 11 must be cloned into expression constructs that comprise a promoter and a start codon to allow for protein expression in a cell. Applicant also traverses that since SEQ ID NO:11 has over 80% sequence identity to SEQ ID Nos. 8 and 9, one skilled in the art would reasonably expect SEQ ID NO:11 to function similarly to SEQ ID Nos. 8 and 9.
Applicant’s traversals have been considered but are deemed unpersuasive for the following reasons. The specification does not indicate that SEQ ID Nos. 8, 9 and 11 are only missing the N-terminal plastid transit peptide but otherwise are full-length protein sequences. The open language in the claims includes regions of SEQ ID Nos. 8, 9 and 11 that are not known or are not disclosed. The “functional fragment” language encompasses a sequence of 2 amino acids in length to the entire sequences represented by the SEQ ID Nos. minus one amino acid. The Office does not interpret “functional fragments” to be SEQ ID Nos. 8, 9 and 11 but rather sequences that are of shorter lengths than SEQ ID Nos. 8, 9 and 11. Moreover, the “functional fragment” language does not include the addition of a methionine or an initiation codon to the encoding cDNA. It is functional without the need for the addition of any additional amino acids for expression. A promoter would be a separate element for protein expression while a methionine would be part of the polypeptide to be expressed. Thus, SEQ ID Nos. 8, 9 and 11 are not adequately described as commensurate in scope with the claims.
6. 	Claims 1, 3, 4, 7-14, 16, 18, 19 and 27 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention. 
	Functional fragments of an ADH polypeptide are not enabled because they encompass a sequence of any length in any region of a sequence encoding the claimed SEQ ID Nos. Neither the state of the art nor Applicant’s disclosure provides guidance as to what size fragment in which region of the SEQ ID Nos. is necessary for ADH activity. The specification states that the N-terminal plastid transit peptide (SEQ ID NO:41) may be removed, however, the claims are not limited as such, and this disclosure does not provide sufficient guidance to make other size fragments and/or from other regions of these sequences having the same functional activity. Accordingly, given the lack of guidance, lack of working examples and unpredictability in the art, Applicant has not enabled the claimed “functional fragments” as commensurate in scope with the claims without undue experimentation. 
	Applicant’s traversals do not address the above enablement rejection.
Remarks
7. 	No claim is allowed. 
8. 	Any inquiry concerning this communication or earlier communications from the examiner should be directed to PHUONG T BUI whose telephone number is (571)272-0793.  
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Amjad Abraham can be reached on 571-270-7058.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/PHUONG T BUI/Primary Examiner, Art Unit 1663